Title: To George Washington from Brigadier General Anthony Wayne, 22 October 1777
From: Wayne, Anthony
To: Washington, George



Sir
Camp near White Ma[r]sh [Pa.] 22nd Octr 1777

I must Acknowledge that the Opinion of the Court of Enquiry has given me both pain and Surprise—Surprise to find Gentn go on the most Erronious ground in two facts from which they seem to found their Opinion i.e. with Reguard to the Distance, and the Carrying off of one of the Piquets.
the Distance between the nearest part of the Enemies Camp and where I lay—was near 4 Miles w[h]ich was greater than from their Camp to the fat Land ford and Richardsons ford on Schuylkil being the very fords at which Genl Howe’s Army passed Consequent[l]y had I been farther Distant it would have put it out of my power to Comply with your Excellan[c]ies Orders i.e. to harrass their Rear—but this the Court seem to have lost sight off: and may have Mistaken the Distances.
but With Regard to the piquet I am almost tempted to beleive it could not Altogether be a Mistake—Sir it is notorious that that piquet was Not Carried off at all; between the time that B. Major Nichols told me that it was Missing and his Return from Col. Butler—a Light Horse man who I instantly sent to the place where it was planted Returned and told me that he had seen it and all was well—when M. Nichols came back with Col. Butlers answer—I did tell him with some Degree of anger to go to bed—for having made a Mistake.
this Circumstance I literrally Related to the Court—I find they paid no Credit to my Assertion—however the Officer of that piquet will be able to set this Matter in a Clear point of view—that piquet was not disturbed until After the Division Retreated—the Enemy having Advance[d] by quite a Different Rout.
they have also (when very Minute in Other Circumstances) forgot to mention one Or two Reasons for my taking and Remaining in that

possition—i.e. Genl Smallwood being on his March to join me and to whom I had sent Col. Chambers as a guide to Conduct him into my Rear—where he was expected to Arrive every Moment from two OClock in the Afternoon until we were Attacked—and that I had Information that the Enemy would mar[c]h for Schuylkil the next Morning—however they perhaps did not think proper to pay any Regard to any Assertion of mine—yet they might have given some Credit to Genl Smallwoods own Letter which lay before them—as well as to the Circumstance of the Enemies Actually Marching.
they Effect to give me some Credit for taking off the Artillery and for Attempting to Rally the Troops after being Routed—they don’t say that the Artillery was on the Right when the Attack was actually made—and that Order’s were given to the Division to Retreat at the Very time the Artillery Recd the like Order—they don’t say that I remained with the troops on the Right which were posted for the purpose of Covering the Retreat—nor do they say that I actually did Rally a Body of the troops and Remained with them on the Ground for a full hour which Effectu[a]lly Covered the Retreat of the Greatest part of the Division And of all the Artillery altho one of the pieces met with Misfortune near the field of Action which Impeded Us a Considerable time—these Circumstanc[e]s and these facts were in full proof before them—but perhaps they did not think them worth mentioning—they were not of the Criminal kind.
After this State of facts which I pledge my Honor as a Soldier and a Gentleman to give full and Ample proof of I appeal to your Excellancies own feelings whether I can be easy under so severe and unjust a Charge—I must therefore beg An Immediate tryal by a Genl Court Martial—your Compliance will much Oblige your Excellancies most Obt and very Huml. Sert

Anty Wayne

